MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Sep 04 2015, 8:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark I. Cox                                               Gregory F. Zoeller
Richmond, Indiana                                         Attorney General of Indiana
                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA
Nathan McFarland,                                         September 4, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          89A01-1412-CR-532
         v.                                               Appeal from the Wayne Superior
                                                          Court
State of Indiana,                                         The Honorable Charles K. Todd, Jr.,
                                                          Judge
Appellee-Plaintiff.
                                                          Cause No. 89D01-1305-FC-43




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015   Page 1 of 6
                                     STATEMENT OF THE CASE

[1]   Appellant-Defendant, Nathan McFarland (McFarland), appeals his thirteen-

       year sentence for battery, a Class C felony, Ind. Code § 35-42-2-1 (2013), and

       his adjudication as a habitual offender, I.C. § 35-50-2-8 (2013).


[2]    We affirm.


                                                      ISSUE

[3]    McFarland raises one issue on appeal, which we restate as: Whether

       McFarland’s sentence is inappropriate in light of the nature of the offense and

       his character.


                            FACTS AND PROCEDURAL HISTORY

[4]    On May 12, 2013, which happened to be Mother’s Day, Lindsay Schenkel

       (Schenkel)—McFarland’s girlfriend—went to visit James Goubeaux

       (Goubeaux) and his girlfriend, Jessica Hersey (Hersey), at their apartment in

       Richmond, Indiana. At some point, Hersey left her apartment to go to the

       store. While at the apartment, Schenkel consumed eighty dollars’ worth of

       heroin. Sometime after lunch, McFarland arrived at Goubeaux’s and Hersey’s

       apartment. Prior to McFarland’s arrival, he and Schenkel had been calling and

       texting each other, and McFarland was furious that Schenkel was using heroin

       even after suspecting that she was pregnant. When McFarland entered the

       apartment, he started arguing with Schenkel. Goubeaux informed McFarland


       Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015   Page 2 of 6
      that he could not argue in his home. At that point, McFarland grabbed

      Schenkel by her sweatshirt and escorted her out of the apartment. They both

      then walked to Schenkel’s vehicle, with McFarland sitting in the passenger’s

      seat and Schenkel in the driver’s seat. Moments later, Hersey arrived at the

      apartment parking lot and when she saw Schenkel inside her vehicle, she

      approached Schenkel’s vehicle and opened the driver’s door. As Hersey was

      pleading with Schenkel not to leave, McFarland was screaming at Schenkel

      stating that she was a “whore [for] sleeping with other guys for [] crack and

      meth.” (Transcript p. 364.). In addition, McFarland was pulling Schenkel’s

      hair. Hersey eventually freed Schenkel from McFarland’s hold, and she pulled

      Schenkel out of the vehicle. The yelling from the altercation attracted a crowd

      of observers. A neighbor, Jeff Gentry (Gentry), approached McFarland from

      the passenger door to try to intervene. In turn, McFarland jerked the passenger

      door open, got out of the vehicle and stabbed an unarmed Gentry in the left side

      of his torso. McFarland also flashed his knife to Gentry’s friend and told him

      to back off. Furthermore, McFarland made physical threats to all present that,

      if they came closer, he would kill them. McFarland then got inside Schenkel’s

      vehicle and quickly drove off. Shortly thereafter, the police arrived at the scene.


[5]   Two days later, on May 14, 2013, the State filed an Information charging

      McFarland with battery, a Class C felony, I.C. § 35-42-2-1, as well as an

      habitual offender adjudication, I.C. § 35-50-2-8. A three-day jury trial was held

      on October 20-22, 2014. At the close of the evidence, the jury found

      McFarland guilty of battery. McFarland then admitted to being a habitual


      Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015   Page 3 of 6
      offender. McFarland’s sentencing hearing was held on November 20, 2014,

      wherein the trial court sentenced him to six years for the battery offense, and an

      additional seven years for the habitual offender finding, for an aggregate

      sentence of thirteen years.


[6]   McFarland now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION1

[7]   McFarland contends that his aggregate thirteen-year sentence is inappropriate

      in light of the nature of the offense and his character. Indiana Appellate Rule

      7(B) provides that we “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, [we find] that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” The burden is on the defendant to persuade the appellate court that

      his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind. 2006). “Ultimately the length of the aggregate sentence and how it is to be

      served are the issues that matter.” Cardwell v. State, 895 N.E.2d 1219, 1224




      1
        Pursuant to Indiana Administrative Rule 9(G)(2)(b) and Indiana Code section 35-38-1-13, the presentence
      investigation (PSI) report must be excluded from public access. However, in this case, the information
      contained in the PSI report “is essential to the resolution” of McFarland’s claim on appeal. Ind. Admin.
      Rule 9(G)(7)(a)(ii)(c). Accordingly, we have included confidential information in this decision only to the
      extent necessary to resolve the appeal.



      Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015             Page 4 of 6
       (Ind. 2008). Whether we regard a sentence as appropriate at the end of the day

       turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad of other considerations that come to

       light in a given case. Id.


[8]    The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Class C felony, McFarland faced a sentencing range

       of two to eight years, with the advisory sentence being four years. In addition,

       on the habitual offender finding, Indiana Code section 35-50-2-8(h) limits the

       enhancement of a sentence for being a habitual offender to no “more than three

       (3) times the advisory sentence for the underlying offense.” Since the

       underlying offense was a Class C felony which carries a four-year advisory

       sentence, the maximum possible enhancement was twelve years. Here, the trial

       court imposed a six-year sentence for his battery offense and seven years for the

       habitual offender enhancement.

[9]    Turning to the nature of the offense, Gentry was simply trying to quell the

       disagreement between McFarland and Schenkel only to end up being stabbed in

       the torso. Gentry’s wounds required medical treatment. Furthermore,

       McFarland also made physical threats to all present that he would harm them if

       they came closer.


[10]   With respect to McFarland’s character, the record shows that McFarland has

       shown an ongoing disregard for the laws of this State. McFarland had


       Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015   Page 5 of 6
       accumulated an extensive criminal history by the time of sentencing, despite the

       fact that he was only twenty-seven years old. His offenses included seven

       felony convictions and six misdemeanors in five different causes since 2005. In

       addition, the PSI reveals that McFarland has had two probation violations

       which show his disdain for authority and unwillingness to comply with the law.


[11]   In light of the facts surrounding the nature of McFarland’s offense and his

       character, we conclude that McFarland has failed to meet his burden of

       persuading us that his thirteen-year sentence is inappropriate.


                                               CONCLUSION

[12]   Based on the foregoing, we conclude that McFarland’s sentence is not

       inappropriate in light of the nature of the offense and his character.


[13]   Affirmed.

[14]   Friedlander, Sr. J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Opinion 89A01-1412-CR-532 | September 4, 2015   Page 6 of 6